- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. CONDENSED FINANCIAL STATEMENTS March 31, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED FINANCIAL STATEMENTS (Unaudited) A period ended on March 31, 2010 Contents Report of independent registered public accounting firm concerning special revision 1 Condensed balance sheets 2 Condensed statements of comprehensive income 4 Statements of changes in stockholders equity 5 Condensed statements of cash flows 6 Notes to condensed financial statements 8 REPORT OF THE SPECIAL REVIEW A free translation from Portuguese into English of Special Review Report of Independent Auditors on Quarterly Financial Information prepared in accordance with accounting practices adopted in Brazil. Special review report of independent auditors To The Board of Directors and Stockholders Net Serviços de Comunicação S.A. São Paulo - SP 1. We have performed a special review of the accompanying Quarterly Financial Information of Net Serviços de Comunicação S.A. (Company) for the quarter ended March 31, 2010, including the balance sheet and the related statements of income, changes in stockholders equity, cash flows, explanatory notes and the report on the Companys performance. This Quarterly Financial Information is the responsibility of the Companys management. 2. Our review was conducted in accordance with the specific procedures determined by the Brazilian Institute of Independent Auditors (IBRACON) and the Federal Board of Accountancy (CFC), which comprised principally: (a) inquiries of and discussions with the management responsible for the Companys accounting, financial and operational areas about the criteria adopted for the preparation of the Quarterly Financial Information; and (b) review of information and subsequent events which have, or could have, significant effects on the Companys operations and financial position. 3. Based on our review, we are not aware of any material modification that should be made to the Quarterly Financial Information referred to in paragraph 1 in order for it to comply with the accounting practices adopted in Brazil and with specific standards established by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Financial Information. 4. As mentioned in Note 2, during 2009, CVM approved several accounting pronouncements, interpretations and guidance, which were issued by the Accounting Pronouncements Committee (CPC), with mandatory application for the year ending in 2010. These accounting pronouncements, interpretations and guidance change the accounting practices adopted in Brazil. These changes were adopted by the Company for the preparation of its Quarterly Financial Information for the quarter ended March 31, 2010, as described in Note 2. The Quarterly Financial Information for the quarter ended March 31, 2009 provided for comparison purposes, was adjusted to reflect the changes in the accounting practices adopted in Brazil with mandatory application for the year ending in 2010. São Paulo, April 27, 2010. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-1 B. Alfredo Baddini Blanc Accountant CRC 1SP126402/O-8 1 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED BALANCE SHEETS As of March 31, 2010 and December 31, 2009 (In thousands of reais) Notes 03/31/2010 12/31/2009 ASSETS (Unaudited) Current Cash and cash equivalents 3 760,452 Receivables 59,872 Inventories 14,750 Receivables from related parties 9 20,107 Subsidiaries receivables schedule 9 58,823 Recoverable taxes 4 972 Prepaid expenses 18,660 Interest on stockholder's equity capital and dividend receivables 9 72,907 Rights for prepaid use 9 79,640 Other assets 5,266 Total current assets 1,091,449 Non-current Judicial deposits 39,495 Receivables from related parties 9 119,673 Deferred income taxes 4 268,687 Recoverable taxes 4 61,302 Rights for prepaid use 9 300,135 Investments 5 1,867,806 Property, plant and equipment 6 902,494 Intangible 7 2,408,552 Other non-current assets 4,355 Total non-current assets 5,972,499 Total assets 7,063,948 2 Notes 03/31/2010 12/31/2009 LIABILITIES (Unaudited) Current Suppliers 117,738 Programming suppliers 64,957 Fiscal obligations 23,861 Payroll and related charges 101,771 Debt 8 38,674 Accounts payable to related parties 9 130,088 Copyrights accounts payable 44,502 Interest on stockholder's equity capital and dividend payables 9 2,627 Deferred revenues 9 68,266 Unrealized losses on derivatives 15 19,580 Other current liabilities 29,192 Total current liabilities 641,256 Non-current Income taxes and social contribution 4 183,884 Debt 8 2,001,630 Deferred revenues 260,177 Accounts payable to related parties 9 14,975 Provisions 10 427,950 Other non current liabilities 26,561 Total non current liabilities 2,915,177 Stockholder's equity Share capital 11 5,599,320 Capital reserves 153,168 Accumulated deficit (2,244,973) 3,507,515 Total liabilities and stockholder's equity 7,063,948 See accompanying notes to condensed financial statements. 3 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of Reais) Notes Net Sales 13 79,953 Cost of services rendered (14,360) Gross profit 65,593 Operating income expenses Selling expenses (15,505) General and administrative expenses (28,320) Depreciation and amortization (12,010) Other income (expenses) (421) (56,256) Investments in subsidiaries Equity 5 107,237 116,574 Finance results Finance expenses 14 (32,225) Finance income 14 6,710 (25,515) Profit before income taxes 91,059 Income tax and social contribution Current 4 - Deferred 4 29,047 29,047 Profit for the period from continuing operations 120,106 Basic and diluted earnings per share  common 12 0.33 Basic and diluted earnings per share  preferred 12 0.36 The Company has no other comprehensive results that should be included in these financial statements. See accompanying notes to condensed financial statements. 4 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of Changes in Stockholders Equity (Unaudited) For the three months ended on March 31, 2010 and 2009 (In thousands of reais) Number of Shares (thousands) Capital Stock Capital Reserves Special Premium on Goodwill on Goodwill issue of Accumulated Notes Common Preferred Subscribed To be paid in Paid in share issues Reserve debentures deficit Total Balances on December 31, 2008 Capital increase by: Absorption of special goodwill reserve - Profit for the period - Balances on March 31, 2009 Balances on December 31, 2009 Profit for the period - Balances on March 31, 2010 See accompanying notes to condensed financial statements 5 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of reais) Cash flows from operating activities Profit for the period 120,106 Adjustments to reconcile profit for the period to cash flow from operating activities Equity (107,237) Net variations in monetary restatement and exchange rate (5,474) Interest expense on borrowing 38,108 Depreciation and amortization 13,353 Losses / (Gains) on hedge instruments (4,814) Deferred income taxes and social contribution (29,047) Earnings on sale of property, plant and equipment assets 13 45 Provisions (942) Variations in assets and liabilities (Increase) decrease in receivables (5,098) (Increase) decrease in inventories and other credits 75 (Increase) decrease in recoverable taxes 4,848 (Increase) decrease in other assets 17,897 (Increase) decrease in prepaid expenses (1,273) Increase (decrease) of suppliers and programming (21,319) Increase (decrease) in fiscal obligations 20,707 Increase (decrease) in payroll and related charges (15,062) Increase (decrease) in deferred revenues 2,383 Increase (decrease) in provisions and other liabilities 3,369 Net Cash provided by operating activities 30,625 Cash flow from financing activities Acquisition of investments - (60,124) Acquisition of property, plant and equipment and intangible (3,520) Cash proceeds from sale of property, plant and equipment assets 88 - Cash from acquisition/ incorporation of companies - 24,884 Net cash used in financing activities (38,760) 6 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended on March 31, 2010 and 2009 (In thousands of reais) Cash flow from financing activities Loans and financings Incoming 171 Payments interest (9,154) Related parties Incoming 166,039 Payments (167,496) Net cash provided by (used in) financing activities (10,440) Net increase in cash and cash equivalents (18,575) Cash and cash equivalents at beginning of the period 189,329 Cash and cash equivalents at end of the period 170,754 (18,575) See accompanying notes to condensed financial statements 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2010 (In thousands of reais) 1. Operations Net Serviços de Comunicação S.A. (Net Serviços or the Company) is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies and is the leading cable television Multiple System Operator (MSO) in Brazil. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo. The Company is located in Brazil and its headquarters are located in São Paulo. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. In addition to having common and preferred shares at Bovespa, the Company holds preferred shares traded at NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore also subject to the regulations of the Comissión Nacional del Mercado de Valores (CNMV), which are complied with on the basis of the existing requirements in Brazil and in the United States of America. The Company signed an agreement with the São Paulo Stock Exchange (Bolsa de Valores de São Paulo, or Bovespa) to adopt differentiated corporate governance practices, thus becoming eligible for Level 2 listing, which was created to distinguish a select group of companies committing to differentiated corporate governance practices. The annual and quarterly reporting data of the Company include the additional requirements of BOVESPA. Under the articles of incorporation of the Company, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Law of Corporations, the standards published by National Monetary Council, the Central Bank of Brazil and the Securities Commission, the Regulations of the BOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BOVESPA (Arbitration Clause). 8 2. Basis of Preparation and Presentation of the Financial Statements The financial statements were prepared in accordance with accounting practices adopted in Brazil, additional rules of the Brazilian Securities Commission (CVM), technical pronouncements of the Accounting Pronouncements Committee (CPC) and provisions of the Law of Corporations (BRGAAP). During 2009, the Accounting Committee issued standards CPC 15 to 40 (except 34) complying with the international accounting standards issued by the IASB -International Accounting Standards Board. The Company has elected to reflect, in its entirety, in its financial statements for the period ended on March 31, 2010, the effects of technical pronouncements, interpretations and guidelines for mandatory beginning from January 1, 2010 and mandatory adoption for December 31, 2010. No more differences between the result and the equity of the financial statements of the parent by corporate law and the condensed consolidated financial statements prepared in accordance with international standards issued by IASB. According to disclosure requirements, the Company presents below a brief description and corresponding figures in the result and shareholders' equity related to these effects: Net Profit Shareholders equity Balances before of the new accounting practices effects Fixed assets (13,708) (96,127) Amortization goodwill - 170,225 Deferred taxes (4,654) (9,917) Other 95 3,483 Balances after of the new accounting practices effects The balance sheet at December 31, 2009 and quarterly information as of March 31, 2009, originally issued have been adjusted to reflect the effects of technical pronouncements, interpretations and guidelines and are being resubmitted in conjunction with the financial statements of quarter ended March 31, 2010. Thus, the balance sheet at December 31, 2009 and quarterly information on March 31, 2009 are being presented as if the new accounting practices were always in use. 9 2. Basis of preparation and Presentation of the Financial Statements - Continued Reconciliation of the Balance sheets as of December 31, 2009 Assets 12/31/2009 Reclassification Adjustment 12/31/2009 Current Cash and cash equivalents 760,452 - - 760,452 Trade accounts receivable 59,872 - - 59,872 Inventories 14,750 - - 14,750 Receivables from related parties 20,107 - - 20,107 Programming receivables from subsidiaries 58,823 - - 58,823 Recoverable taxes e 32,213 (31,241) - 972 Prepaid expenses 18,660 - - 18,660 Interest on Shareholder's Equity Capital and 72,907 - - 72,907 dividend receivables Prepaid rights for use 79,640 - - 79,640 Other current assets 5,266 - - 5,266 1,122,690 (31,241) - 1,091,449 Non-current Judicial deposits e 14,150 25,345 - 39,495 Related parties 119,673 - - 119,673 Deferred taxes d\e 185,344 118,417 (35,074) 268,687 Recoverable taxes 61,302 - - 61,302 Prepaid rights for use 300,135 - - 300,135 Investments a\e 1,857,538 11,504 (1,236) 1,867,806 Property and equipment a 916,264 (32,373) 18,603 902,494 Intangible assets a\e 2,218,700 52,726 137,126 2,408,552 Deferred costs b 1,803 - (1,803) - Other non-current assets e 1,838 2,517 - 4,355 5,676,747 178,136 117,616 5,972,499 Total assets 6,799,437 146,895 117,616 7,063,948 10 2. Basis of preparation and Presentation of the Financial Statements - Continued Liabilities 12/31/2009 Reclassification Adjustment 12/31/2009 Current Suppliers e 89,109 28,629 - 117,738 Programming Suppliers 64,957 - - 64,957 Fiscal obligations e 48,028 (24,167) - 23,861 Income taxes and social contribution e 7,074 (7,074) - - Payroll and Related Charges 101,771 - - 101,771 Debt 38,674 - - 38,674 Accounts Payable to related parties e 147,510 (17,422) - 130,088 Accounts Payable on Copyrights - ECAD e 42,865 1,637 - 44,502 Interest on Shareholder's Equity Capital and dividend payables 2,627 - - 2,627 Deferred revenues 68,266 - - 68,266 Unrealized losses on derivatives 19,580 - - 19,580 Other current liabilities e 22,647 6,545 - 29,192 653,108 (11,852) - 641,256 Non-current Income taxes and social contribution d - 152,790 31,094 183,884 Debt 2,001,630 - - 2,001,630 Deferred revenues c 259,585 - 592 260,177 Accounts Payable to related parties 14,975 - - 14,975 Provisions e 421,993 5,957 - 427,950 Other non-current liabilities 26,561 - - 26,561 2,724,744 158,747 31,686 2,915,177 Stockholders Equity Capital Stock 5,599,320 - - 5,599,320 Capital Reserves 153,168 - - 153,168 Accumulated deficit (2,330,903) - 85,930 (2,244,973) 3,421,585 - 85,930 3,507,515 Total liabilities and stockholders equity 6,799,437 146,895 117,616 7,063,948 11 2. Basis of preparation and Presentation of the Financial Statements - Continued Reconciliation of the income statements as of March 31, 2009. 03/31/2009 Adjustment 03/31/2009 Net Sales 79,953 - 79,953 Cost of services rendered (14,360) - (14,360) Gross profit 65,593 - 65,593 Operating expenses Selling expenses (15,505) - (15,505) General and administrative expenses (28,320) - (28,320) Depreciation and amortization a (6,311) (5,699) (12,010) Other net Sales (expenses) c (542) 121 (421) (50,678) (5,578) (56,256) Investment in subsidiaries Equity f 92,146 15,091 107,237 92,146 15,091 107,237 Operating profit 107,061 9,513 116,574 Financial results Financial expenses (32,225) - (32,225) Financeial income 6,710 - 6,710 Profit before income taxes and social contribution 81,546 9,513 91,059 Income tax and social contribution d - 29,047 29,047 Net Profit for the period from continuing operations 81,546 38,560 120,106 12 2. Basis of preparation and Presentation of the Financial Statements  Continued Description of principal differences between accounting practices that affect the Company's financial statements: a) Business combinations: Under CPC 15, the cost of a business combination must be measured at fair value on date of acquisition. On the acquisition date, the acquiring entity must allocate the acquisition cost (including direct costs of the transaction) and recognize identified assets acquired and liabilities assumed at fair value. Under previous accounting practices , goodwill is calculated as the difference between the purchase price and stockholders' equity of the acquired entity. The fair value approach is not used. Goodwill is generally attributed to higher value of assets (usually property, plant and equipment), which is embedded in the value thereof, and is amortized over the remaining life of the asset, future profitability, or other reasons. The adjustment recorded primarily reflects the recognition of intangible assets in connection with the acquisition of Vivax, Net Jundiaí, the BigTV Companies and Esc 90 that were not recognized at the acquisition. b) Deferred assets: Under new accounting practices, pre-operating expenses are not covered by the definition of an intangible asset and are expensed as incurred. Costs relating to an internally generated intangible asset are not capitalized unless they are development costs meeting the specific criteria. In addition, under new accounting practices, as of January 1, 2008, pre-operating expenses are no longer recognized as intangible assets and should be expensed as incurred. The Company opted to write-off the balance recognized in the deferred asset group. c) Deferral of incentives received from programming suppliers: The Company receives revenues from programming content suppliers to compensate the Company for marketing activities focused on building the customer base. Under new accounting practices, these amounts are deferred to income over the period of the related contracts. Under previous accounting practices, these incentives were recognized as income when received. 13 2. Basis of Preparation and Presentation of the Financial Statements  Continued d) Income taxes and social contribution: Deferred income taxes have been recorded on temporary differences related to differences between fiscal bases and accounting practices. e) Reclassifications: According to the new accounting practices the following main reclassifications to the condensed financial statements are also required: - Judicial deposits are included in non-current assets and not offset against the related provision; - Transactions between related parties are presented on a net basis; - Recoverable taxes and payable taxes are presented on a net basis; - Goodwill related to the difference in market value are reclassified from intangible assets to investment and; and - Investments (others) are reclassified to others non-current assets. f) Equity : the effects of the recognition of the new accounting practices in the results for the quarter ended March 31, 2010 have bee recognized through equity. The Condensed Consolidated Financial Statements were prepared in accordance with international accounting standards established by the International Accounting Standards Board - IASB (known as International Financial Reporting Standards - IFRS), replacing the Condensed Consolidated Financial Statements in accordance with Brazilian GAAP, as permitted by Instruction CVM N° 457 of July 13, 2007 and Ofício-Circular/CVM/SEP / N ° 004/2007 of November 06, 2007, and are filed with the CVM and Bovespa via IPE System, the category "Financial Data ". During the year 2009, continuing the process of corporate restructuring, the Company merged the accounting of 24 subsidiaries, mainly in the second half and therefore, the financial statements for the period ended on March 31, 2009 are not comparable to the three-month period ending in 2010. The consolidated financial statements have not been affected by incorporations mentioned. Authorization for the conclusion of these financial statements was provided by the board meeting held on April 27, 2010. 14 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies Transactions in Foreign Currency The Company and all its subsidiaries are located and operating entirely in Brazil. Transactions in foreign currencies are converted to the functional currency using the exchange rate on the transaction date. Assets and liabilities denominated in foreign currencies are translated to the functional currency at period-end and the resulting gains or losses are recognized in the income statement. Revenue recognition Revenues include subscribers' monthly fees, connection fees, pay-per-view, high-speed data and telephone services. Revenues are recorded when services are provided. Connection fees and direct selling expenses listed are deferred and amortized over the average estimated period subscribers are likely to remain connected to the system. Deferred revenue relates primarily to prepayment of the rights to use the Net fiber optic cable network to provide Net Fone services and rental revenue is released to income over the contractual period deferead revenues are recognized based on the contract. Revenues with special projects are recognized based on the term of the related project Cash and cash equivalents Cash and cash equivalents include cash, balances in bank accounts and financial investments redeemable within 90 days from the balance sheet date, with insignificant risk of alterations in their market value. These investments are valued at cost, plus interest through balance sheet date, and marked to market with the gain or loss recorded in income for the period. Accounts receivable and allowance for doubtful accounts Trade accounts receivable are recorded at estimated net realizable value and are noninterest bearing. The allowance for doubtful accounts is established on the basis of the subscribers history of default and its amount is deemed sufficient to cover losses in the realization of accounts receivable. The average term for receipt from subscribers is approximately 30 days and any outstanding receivable older than 180 days is written off. The allowance for doubtful accounts is comprised of account balances which are 90 to180 days in arrears. 15 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued Inventories Inventories are stated at the lower of net realizable value (estimated selling price in the ordinary course of business less estimated selling costs) and average acquisition cost. Provisions for slow moving or obsolete inventory items are made as necessary. Property, plant and equipment Property, plant and equipment is stated at historical cost net of depreciation, and impairment losses, if applicable. The cable network includes capitalized amounts related to personnel costs and other expenses incurred for the construction of the network during the prematurity phase and construction period. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. Subsequent costs are capitalized if the economic benefits associated with these items are probable and the amounts are reliably measured. The net book value of any replaced item is charged to expense. Repairs and maintenance expenditures are expensed as incurred. The residual values and estimated useful lives of assets are reviewed and adjusted, if necessary, at the end of the reporting period. Intangible Intangible assets are assessed as having finite or indefinite estimated useful lives. Intangible assets with indefinite useful lives are not amortized, but are evaluated for impairment on an annual basis. The indefinite life status is reviewed annually. Intangible assets that have finite useful lives are amortized over their estimated useful lives. The estimated useful lives of intangible assets with finite useful lives are reviewed at the end of each reporting period. The amortization expense of intangible assets with finite lives is recognized in the income statement in the expense category consistent with the function of the intangible asset. 16 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued Asset impairment In accordance with CPC 01, the Company considers the impairment of the long term assets, including property and equipment and intangible assets. At each financial statement date, the Company assesses whether there are any indicators of impairment. If such indicators are identified, the Company estimates the recoverable value of the asset. The recoverable value of an asset is the greater of: (a) fair value less costs that would be incurred to sell it, and (b) its value in use. Value in use is the discounted cash flow (before taxes) arising from the continuous use of the asset to the end of its useful life. Irrespective of the presence of indicators of impairment, goodwill and intangible assets with indefinite useful lives are tested for recovery at least once a year. When the net book value of an asset exceeds its recoverable value, the impairment loss is recognized as an operating expense in the in income statement. The reduction in the recoverable amount is recorded on results. Except with respect to the reduction in value of goodwill, reversal of previously recognized losses is allowed. The reversal in these circumstances is limited to the depreciated balance the asset would present on the day of reversal, assuming that the reversal has not been registered. 17 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued Business combinations and goodwill Business combinations are recognized using the acquisition method. The cost of the acquisition is the fair value of assets and equity instruments paid and liabilities assumed on the date of exchange. Identifiable assets acquired and liabilities and contingencies assumed in a business combination are measured initially at fair value on the acquisition date, independent of the participation minorities level. Goodwill represents the excess of acquisition cost over the fair value of net assets acquired and liabilities assumed, at the acquisition date. If the cost of acquisition is less than the fair value of net assets acquired, the difference is recognized directly in the income statement. Income taxes and social contribution The statutory rates applicable for federal income taxes and social contribution, current and deferred, are 15% plus an additional 10% over R$ 240 for income tax and 9% for social contribution. Income taxes and social contribution are recognized on a basis of accrual. Deferred taxes are provided using the liability method on temporary differences at the reporting date between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes. The amount of deferred income tax assets is reviewed at each reporting date and reduced by any amount that is no longer recoverable through future estimated taxable income. Deferred tax assets and liabilities are calculated using the tax rates applicable to taxable income in years in which these temporary differences should be realized based on tax rates that have been enacted at the reporting date. Income tax and social contribution differed are assets recognized only to the extent that it is probable that there will be a positive tax base for which the temporary differences can be used and tax losses can be compensated. 18 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued Provisions The Company recorded provisions, which involve considerable estimates by the management for tax, labor, civil and social security contingencies that as a result of a past event, it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation and a reasonable estimate can be made of the amount of that obligation. The Company is also subject to various claims, legal, civil and labor proceedings covering a wide range of issues that arises in the normal course of business activities. The estimates of the Company are based on the opinion of its legal counsel. Provisions are reviewed and adjusted to take into account changes in circumstances such as the limitation period, applicable findings of tax assesments or additional exposures identified based on new issues or decisions of courts. Actual results may differ from those estimates. Financial instruments Financial instruments are initially recorded at fair value plus transaction costs directly attributable to their acquisition or issue, except for financial assets and liabilities classified as at fair value through income, when such costs are directly released in earnings. Their subsequent measurement takes place on each balance sheet date pursuant to rules for each class of assets: (i) financial assets and liabilities measured at fair value through profit or loss, (ii) held to maturity, (iii) loans and receivables and (iv) available-for-sale. The Company is exposed to market risk arising from its operations, and uses derivatives to minimize its exposure to such risks. Derivative financial instruments are re-measured at their fair value on each reporting date. Derivatives are accounted for as financial assets when their fair value shows a gain or as financial liabilities when their fair value shows a loss. The Company elected not to apply hedge accounting as defined in CPC 39. Loans and borrowings are initially recorded at fair value, net of transaction costs incurred and subsequently measured at amortized cost using the effective interest rate method. 19 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued Operating Segments Operating segments are defined as components of an enterprise for which separate financial information is available and is evaluated on a regular basis by the chief operating decision maker in deciding how to allocate resources to an individual segment and in assessing performance of the segment. Since all decisions are made on the basis of consolidated reports, all services are provided using the same cable network, there are no managers responsible for any specific element of the business, and all decisions relating to strategic planning, finance, purchasing, investment and liquidity application are made on a consolidated basis, the Company has concluded it has a single reportable segment. Significant accounting judgments, estimates and assumptions The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of policies and the reported amounts of assets and liabilities, income and expenses. These estimates and associated assumptions are based on historical experience and various other factors believed to be reasonable under the circumstances. Actual results could differ from these estimates. These underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are discussed below. a) Deferred income taxes The amount of deferred income tax assets is reviewed at each reporting date and reduced by the amount that is no longer recoverable through estimates of future taxable income. Amounts reported involve considerable exercise of judgment by management and future taxable income may be higher or lower than the estimates considered when valuing a deferred tax asset. 20 2. Basis of preparation and Presentation of the Financial Statements  Continued Summary of Significant Accounting Policies  Continued b) Valuation of assets acquired and liabilities assumed in business combinations In recent years, the Company entered into certain business combinations. Under CPC 15, the Company must allocate the cost of the acquired entity to the assets acquired and liabilities assumed based on their estimated fair values on acquisition date. Any excess of the cost of the acquired entity over the fair value of assets acquired and liabilities assumed is recorded as goodwill. The Company exercises significant judgment in identifying tangible and intangible assets and liabilities, valuing such assets and liabilities and determining their remaining useful lives. Management generally engages third party valuation consultants to assist in valuing the assets and liabilities. These assets and liabilities valuation is based on assumptions and criteria which, in some cases includes estimates of future cash flows discounted by the appropriate fees. The valuation assumptions include estimates of discounted cash flow and discount rates. Use of alternative assumptions would result in different estimates of the value of assets acquired and liabilities assumed. c) Test of impairment of non-financial assets The Company evaluates the existence of any loss indicator for all of its non-monetary assets on each closing date of the financial statements. Goodwill and indefinite-lived intangible assets are tested for impairment annually and at other times when indicators of impairment exist. Recoverable amounts are determined based on value-in-use calculations, using discounted cash flow assumptions established by management in the financial statements ended on December 31, 2009. d) Provisions Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that an outflow of economic benefits will be required to settle the obligation and a reasonable estimate can be made of the amount of this obligation. If the effect of the time value of money is material, provisions are discounted using the discount rate that reflects specific risks for the liability, when appropriate. When discounted, the increase in the provision due to the passage of time is recognized as a finance expense. 21 3. Cash and cash equivalents 03/31/2010 12/31/2009 Cash and banks 72,120 Banking deposit certificates 82,942 Exclusive investment fund 605,390 760,452 Bank deposit certificates (CDBs in Portuguese) earn an average of 100% of the Interbank Certificate of Deposit (CDI, Portuguese) rate (8.61% in 2010). CDBs are issued by first-line banks with floating interest rates based on the CDI rate, and have immediate access. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. These funds have immediate and total access. 22 4. Current and noncurrent deferred and recoverable taxes a. Recoverable taxes  current and noncurrent 03/31/2010 03/31/2009 Recoverable taxes: Income tax withheld at source 27,554 Recoverable federal taxes 34,389 Recoverable ICMS 323 Other 49 8 62,274 Current 972 Non-current 61,302 b. Deferred taxes Non -current assets: 03/31/2010 12/31/2009 Income taxes: Temporary differences 197,564 Social Contribution: Temporary differences 71,123 Total 268,687 Non -current liabilty : 03/31/2010 12/31/2009 Income taxes: Temporary differences 135,230 Social Contribution: Temporary differences 48,654 Total 183,884 The Company has tax loss carryforwards and negative basis of social contribution to offset 30% of annual taxable income, without expiration, for the following amounts: 03/31/2010 12/31/2009 Social Social Income Tax Contribution Total Income Tax Contribution Total Gross amounts - 1,510,512 2,109,069 - Tax credit (25% / 9%) 377,628 189,816 567,444 Recognized tax credit - Non-recognized tax credit 377,628 189,816 567,444 23 4. Current and noncurrent deferred and recoverable taxes  Continued c. Income taxes and social contribution benefit (expenses) Income taxes in Brazil include federal income taxes and social contribution on net profits. 03/31/2010 03/31/2009 Current income tax and social contribution expenses - Deferred income tax and social contribution on: Temporary differences - Goodwill (4,548) Amortization property, equipment and intangible 3,467 Effective estimated annual tax rate 30,170 Other (42) Total deferred tax income 29,047 Total income tax benefit (expenses) 29,047 The statutory rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. The interim income tax and social contribution expense was calculated based on the effective estimated annual tax rate of 13.5%. 5. Investments 03/31/2010 12/31/2009 Investments in subsidiaries and associated companies 1,827,602 Goodwill  over fair value of property, plant and equipment assets, licences and client portfolio  ESC90 40,204 1,867,806 Goodwill Cost Amortization Total Balance on December 31, 2009 43,041 (2,837) 40,204 Amortization - (1,273) (1,273) Balance on March 31, 2010 The Company has goodwill arising from the difference between the purchase price and the fair values of stockholder's equity of the companies acquired, determined on the date of purchase. Such goodwill is tested for the recovery of assets at least annually. During the period ended March 31, 2010, the Company did not identify indication of loss of carrying value of goodwill. 24 5. Investments  Continued Detailed information regarding the breakdown and transactions concerning investments as well as relevant information related to the subsidiaries are shown below: Movement of investments Balances on Interest on own Balances on Companies 12/31/2009 capital Dividends Equity 03/31/2010 Investments in subsidiaries: Net São Paulo Ltda. 830,080 (8,156) (180,000) 31,403 Net Rio Ltda. 624,264 (6,229) - 29,826 Net Paraná Comunicações Ltda. 120,793 - - 4,633 Reyc Comércio e Participações Ltda. 53,091 - - (2,161) Net Ribeirão Preto Ltda. 47,202 - - 4,222 Net Sorocaba Ltda. 44,936 - - 3,439 Net Goiânia Ltda. 40,294 - - 1,756 ESC 90 Telecomunicações Ltda. 31,434 - - 992 Net Bauru Ltda. 14,514 - - 1,407 Horizonte Sul Comunicação Ltda. 5,964 - - (781) Net Recife Ltda. 5,886 - - (3,104) 614 Serv. de Internet João Pessoa Ltda. 4,000 (40) - 296 614 Serv. de Internet Maceió Ltda. 3,584 (36) - 487 Jacareí Cabo S.A. 1,559 - - 418 ale Ltda. 1 - - - 1 1,827,602 (14,461) (180,000) 72,833 25 5. Investments - Continued b) Information related to subsidiaries 03/31/2010 03/31/2009 Effect on the Effect on the Controlling Controlling Quotas Shareholders Company Company Companies (thousand) Equity Capital Stock Income Investments Results Results Subsidiaries: Net São Paulo Ltda. 43,972 673,327 497,759 31,403 673,327 31,403 40,778 Net Rio Ltda. 31,877,481 647,861 318,,775 29,826 647,861 29,826 35,243 Net Ribeirão Preto Ltda. 8,204,797 51,424 82,048 4,222 51,424 4,222 1,155 Net Sorocaba Ltda. 39,043 48,375 49,194 3,439 48,375 3,439 1,084 Net Goiânia Ltda. 10,755,851 42,050 107,559 1,756 42,050 1,756 356 Reyc Comércio e Participações Ltda. 3,420 50,930 313,262 (2,161) 50,930 (2,161) (2,809) Net Paraná Comunicações Ltda. 13,785,794 125,426 137,858 4,633 125,426 4,633 - Net Bauru Ltda. 26,480 15,921 33,100 1,407 15,921 1,407 425 ESC 90 Telecomunicações Ltda. 94,724 32,426 94,724 992 32,426 992 - Net Recife Ltda. 2,675,720 2,782 26,757 (3,104) 2,782 (3,104) 75 614 Serviços de Internet Maceió Ltda. 1,339 4,035 1,339 487 4,035 487 - Jacareí Cabo S.A. 677 1,977 677 418 1,977 418 - Horizonte Sul Comunicações Ltda. 5,098,767 5,183 50,988 (781) 5,183 (781) - 614 Serv. de Internet João Pessoa Ltda. 881 4,256 881 296 4,256 296 - ale Ltda. - 1 1 - 1 - - Net Sul Comunicações Ltda. - 17,176 Net Florianópolis Ltda. - 8,610 Vivax Ltda. - 9,314 614 Telecom. Ltda.  Big TV - (5,410) aceió S.A  Big TV - (1,975) oão Pessoa S.A  Big TV - 172 Net Franca Ltda. - 610 Net São Carlos Ltda. - 1,087 Net Indaiatuba Ltda. - 304 Televisão a Cabo Criciúma Ltda. - 38 Net São José do Rio Preto Ltda. - 588 Net Campo Grande Ltda. - 475 Net Anápolis Ltda. - (61) Horizon Line Brasil Ltda - 2 1,705,974 72,833 107,237 26 6. Property, plant and equipment Software and Furniture Installations, Distribution computer Machines and and improvements plant equipment equipment fixtures and properties Vehicles Tools Others Total Cost Balance on December 31, 2009 1,726,979 91,275 21,954 17,003 34,053 2,757 13,598 2,578 1,910,197 Additions 53,167 (292) 15 118 142 - 444 350 53,944 Write-offs (917) - (197) - - (1,114) Transfers - (90) - 6 (6) - - - (90) Balance on March 31, 2010 Accumulated depreciation Annual rate of depreciation (%) 8,33 to 20 20 to 33,33 10 10 4 to 10 20 20 - - Balance on December 31, 2009 (895,994) (64,328) (14,148) (10,520) (14,848) (2,360) (5,626) 121 (1,007,703) Additions (40,921) (3,628) (515) (360) (504) (110) (583) - (46,621) Write-offs 951 - 140 - - 1,091 Balance on March 31, 2010 Net balance on December 31, 2009 830,985 26,947 7,806 6,483 19,205 397 7,972 2,699 902,494 Net balance on March 31, 2010 27 7. Intangible Assets Trademarks Cost Goodwill Licenses Softwares and Patents Other Total Balance on December 31, 2009 1,909,471 441,205 309,664 289,223 2,405 2,951,968 Additions - - 2,223 - - 2,223 Transfers - - 90 - - 90 Balance on March 31, 2010 Accumulated Amortization Annual rate of amortization - - 20% 16.7% - - Balance on December 31, 2009 (160,316) (35,814) (208,387) (137,799) (1,100) (543,416) Additions - - (8,360) (12,051) (83) (20,494) Balance on March 31, 2010 Net balance on December 31, 2009 1,749,155 405,391 101,277 151,424 1,305 2,408,552 Net balance on March 31, 2010 During the period ended March 31, 2010, the Company did not identify indication of loss of carrying value of indefinite useful life intangible assets. 28 8. Debt Effective Interest rate p.a. Nominal Interest Currency rate p.a. 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Current Non-current Total Current Non-current Total Local currency Finame R$ TJLP + 3.15% 9.15% 9.15% 15,639 43,299 58,938 Bank credit notes (CCB) Itaú R$ CDI + 2.55% 11.39% 11.39% BBA - - - 2,704 170,000 172,704 18,343 213,299 231,642 Foreign currency Global Notes 2020 US$ 7.50% 8.57% 8.57% 7,510 603,940 611,450 Perpetual bond US$ 9.25% 10.57% 10.57% 2,531 261,180 263,711 Banco Inbursa S.A. US$ 7.88% 9.22% 9.22% 5,940 345,164 351,104 15,981 1,210,284 1,226,265 Loans and financings Total 34,324 1,423,583 1,457,907 Quantity in circulation 03/31/2010 12/31/2009 Nonconvertible 58,000 4,350 578,047 582,397 Total 38,674 2,001,630 2,040,304 As of March 31, 2010, the Company adheres to all contractual obligations related to the debts. Perpetual bonds have no payment date. On March 01, 2010, the loan from Banco Itaú BBA S.A., was transferred from the Company to the subsidiary Net São Paulo Ltda., who takes the irrevocable and irreversible, responsibility for paying the principal and interest charges, according to the maturity. 9. Related parties transactions a) Employee benefits Employee salary, benefits and related expenses are stated as follows: Description 03/31/2010 03/31/2009 Payroll and Related Charges 21,561 Profit Participation Plan 24,497 Statutory benefits 740 Additional benefits 1,121 47,919 29 9. Related parties transactions  Continued b) Remuneration of management Remuneration paid to the Company's management for services in their respective fields of competence is shown below: 03/31/2010 12/31/2009 Short-term benefits 3,243 Long-term benefits 2,171 5,414 30 9. Related parties transactions  Continued c) Related companies The main balances of assets, liabilities, expenses and revenues due to transactions between related parties on March 31, 2010 and December 31, 2009 are shown below: Current asset Programming receivable Related parties Dividends to be received Interest on equity to be received Rights for prepaid use Total Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Subsidiaries Net São Paulo Ltda. 27,234 8,273 - - 33,450 - - 68,957 Net Rio Ltda. 13,982 4,017 - - 27,569 - - 45,568 Net Paraná Comunicações Ltda. 2,979 1,021 - - 4,782 - - 8,782 Net Belo Horizonte Ltda. 5,402 1,638 - 7,040 Net Brasília Ltda. 3,052 1,113 - 4,165 Net Campinas Ltda. 2,087 1,603 - 3,690 Net Ribeirão Preto Ltda. 963 432 - - 1,678 - - 3,073 Net Goiânia Ltda. 767 532 - - 1,609 - - 2,908 Net Sorocaba Ltda. 586 406 - - 1,618 - - 2,610 Net Bauru Ltda. 437 229 - - 940 - - 1,606 614 Serviços de Internet João Pessoa Ltda. - - 14 24 1,128 34 - - - 1,152 Net Recife Ltda. 801 97 116 - - 133 - - 1,050 Horizonte Sul Comunicações Ltda. 533 62 69 - 602 ESC 90 Telecomunicações Ltda. - 574 - 574 Jacareí Cabo S.A. 38 - 33 39 - 71 39 614 Serviços de Internet Maceió Ltda. - - 17 21 - - 30 - - - 47 21 Others - - 1 - 1 - 58,823 20,107 1,128 71,779 - - 151,837 Emp. Brasil. de Telecom. S.A - Embratel - 79,640 79,640 - 79,640 79,640 58,823 20,107 1,128 71,779 79,640 231,477 31 9. Related parties transactions  Continued Non-current assets Related parties Rights for prepaid use Total Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Subsidiaries Reyc Comércio e Participações Ltda 92,699 - - 92,699 Net Paraná Comunicações Ltda. 14 5,861 - - 14 5,861 Net Rio Ltda. 5,639 - - 5,639 Net Belo Horizonte Ltda. 5,574 - - 5,574 Jacareí Cabo S.A. 4,060 - - 4,060 Horizonte Sul Ltda. 2,948 - - 2,948 Net Brasília Ltda. 1,275 - - 1,275 Net São Paulo Ltda. 523 - - 523 ESC 90 Telecomunicações Ltda. 505 - - 505 Net Goiânia Ltda. 53 206 - - 53 206 Net Campinas Ltda. 196 - - 196 614 Serviços de Internet Maceió Ltda. 5 52 - - 5 52 614 Serv. de Internet João Pessoa Ltda. 59 49 - - 59 49 Net Sorocaba Ltda. 39 33 - - 39 33 Net Bauru Ltda. 7 21 - - 7 21 Net Ribeirão Preto Ltda. 20 16 - - 20 16 Net Recife Ltda. 16 - - 16 119,673 - - 119,673 Shareholders Emp. Brasil. de Telecom. S.A - Embratel - - 300,135 300,135 - - 300,135 300,135 119,673 300,135 419,808 32 9. Related parties transactions - Continued Current liabilities Interest on equity/ Suppliers Programming suppliers Loans Related parties Dividends Deferred Revenue Total Companies 03/31/2010 12/31/2009 03/31/20 12/31/2009 03/31/20 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Subsidiaries Reyc Comércio e Part. Ltda. - 19,248 - 19,248 Net Paraná Comun. Ltda. - 13,630 1,875 - - 15,505 Net São Paulo Ltda. - 2,911 - 2,911 Horizonte Sul Comun. Ltda. - 1 752 - - 753 Net Rio Ltda. - 534 - 534 Net Campinas Ltda. - 345 - 345 Net Goiânia Ltda. - 340 - 340 Net Belo Horizonte Ltda. - 269 - 269 Net Brasilia Ltda. - 243 - 243 Net Ribeirão Preto Ltda. - 26 80 - 26 80 Net Sorocaba Ltda. - 60 - 60 Net Bauru Ltda. - 26 60 - 26 60 Net Recife Ltda. - 1 - 1 Net São Carlos Ltda. - 4 - 4 - Other - 37,722 2,627 - - 40,349 Shareholders Emp. Brasil. de Telecom. S.A. Embratel 16,855 - 92,366 - - 68,266 177,487 16,855 - 92,366 - - 68,266 177,487 Associated Companies Americel S.A. - 5 - 5 Net Brasil S.A. ( * ) - - 16,539 - 16,539 Banco Inbursa S.A. - 5,940 - 5,940 Globosat Programadora Ltda. ( * ) - - - 1,899 - 1,899 Editora Globo S.A. 115 - 115 Claro S.A 562 - 562 682 18,438 5,940 - 25,060 17,537 18,438 5,940 130,088 2,627 68,266 242,896 (*) In the quarter ended March 31, 2010, pay per view (PPV) programming previously acquired from Globosat started to be acquired from Net Brasil S.A. 33 9. Related parties transactions - Continued Non-current liabilities Debt Related parties Deferred revenues Total Companies 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Subsidiaries Net Paraná Comunicações Ltda. - - 11,345 - - 11,345 Net Brasília Ltda. - - 1,168 - - 1,168 Reyc Comércio e Participações Ltda. - - 1,131 - - 1,131 ESC 90 Telecomunicações Ltda. - - 366 - - 366 Net Belo Horizonte - - 211 - - 211 Net São Paulo Ltda. - - 199 - - 199 Net Campinas Ltda. - - 189 - - 189 Net Rio Ltda. - - 96 - - 96 Net Goiânia Ltda. - - 76 - - 76 614 Serviços de Internet João Pessoa Ltda. - - 68 51 - - 68 51 614 Serviços de Internet Maceió S.A. - - 18 - - - 18 - Net Sorocaba Ltda. - - 51 - - 51 Jacareí Cabo S.A. - - 31 - - 31 Net Ribeirão Preto Ltda. - - 25 - - 25 Horizonte Sul Comunicações Ltda. - - 16 - - 16 Net Recife Ltda. - - 7 16 - - 7 16 Net Bauru Ltda. - - 4 - - 4 Other - 14,975 - - 14,975 Shareholders Emp. Brasil. de Telecom. S.A.  Embratel - 259,585 259,585 - 259,585 259,585 Associated Companies Banco Inbursa S.A. 345,164 - 345,164 345,164 - 345,164 345,164 14,975 259,585 619,724 34 9. Related parties transactions  Continued Operating income Services revenue and transfer of Programming - administrative Telecommunications commercial expenses Financial  Expenses commission Programming guide Total Companies 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Subsidiaries Net São Paulo Ltda. 28,059 1 - 28,060 Net Rio Ltda. 14,125 1 - 14,126 Net Belo Horizonte Ltda. 5,652 2 - 5,654 Net Brasília Ltda. 3,552 (1) - 3,551 Net Paraná Comunicações Ltda. 2,692 - 2,692 Net Campinas Ltda. 2,998 58 1 - 2,999 Net Goiânia Ltda. 1,573 - 1,573 Net Ribeirão Preto Ltda. 1,359 - 1,359 Net Sorocaba Ltda. 1,081 27 - 1,081 Net Bauru Ltda. 532 4 27 - 559 ESC 90 Telecomunicações Ltda. - Net Recife Ltda. 421 6 - 421 Reyc Comércio e Participações Ltda. - Horizonte Sul Comunicações - Jacareí Cabo S.A. - 45 - 614 Serv. de Internet João Pessoa Ltda. 88 112 - 87 112 614 Serv. de Internet Maceió Ltda. 98 - 1 - 99 - Net FrancaLtda. - 317 - 317 Net Anápolis Ltda. - 193 - 53 - 246 Net São Carlos Ltda. - 401 - 401 Net Maringá Ltda. - 247 - 247 DR-Emp.de Distr. e Recep. de TV Ltda. - 3,105 - 3,105 Vivax Ltda. - 12,893 - 12,893 Net Sul Comunicações Ltda. - 5,057 - (1) - 5,056 Net Campo Grande Ltda. - 724 - 724 614 Telecom S.A. - - - 210 - 210 Net Indaiatuba Ltda. - 141 - 16 - 157 Net São José do Rio Preto Ltda. - 581 - 581 Net Londrina Ltda. - 429 - 429 TV Jacarandá Ltda. - 91 - 91 TV cabo Criciúma Ltda. - 125 - 125 TVC Oeste Paulista - 113 - 113 uarulhos - 233 - 233 TVC Interior S.A. - 124 - (1) - 123 Others - 2,204 - 2,204 89,134 308 - 89,442 Emp. Brasil. de Telecom. S.A.  Embratel - - - (7,913) 3,012 - - (4,901) - - - (7,913) 3,012 - - (4,901) Ligadas Banco Inbursa S.A - - (6,337) - (6,337) Globosat Programadora Ltda. - (7) - (7) Editora Globo S.A. - (96) (96) Claro S.A. - (131) - (131) Net Brasil S.A. - (3,172) (3,172) - - (6,337) (131) - - (3,275) (9,743) 89,134 (6,029) (8,044) 3,012 (3,275 74,798 Long term debts and credits transactions with subsidiaries are subject to interest of 12% p.y., with indeterminate maturity and short term balances, which correspond to operational transactions, are paid or received on an average maturity of 30 days without the incidence of interest. 35 10. Provisions The Company and its subsidiaries are involved in legal and administrative processes before several courts and governmental agencies arising during the normal course of operations, involving tax, labor, civil and other legal matters. These cases involve tax demands, compensation claims, requirements for contract review and other actions for which the amounts claimed do not reflect the final expected settlement value. Management, based on information received from its legal advisors, pending legal processes and prior experience has recorded a provision for an amount that is believed to be sufficient to cover probable losses for the ongoing lawsuits as shown below: Labor Civil Tax Social Security Total Balances at December 31, 2009 Additions 1,985 1,560 10,381 - 13,926 Currency adjustments 225 20 2,390 1 2,636 Payments and reversals (1,382) (1,911) (7,200) (36) (10,529) Balances at March 31, 2010 The labor, civil, tax and social security contingencies did not change significantly in relation to disclosures made in the consolidated financial statements for 2009. 36 11. Stockholder's Equity Capital Stock On March 31, 2010 our share capital is represented by 114,459,685 common and 228,503,916 preferred shares. Share capital may be raised to a maximum of R$ 6,500,000 irrespective of statutory amendment as per Article 168 of the Law of Corporations, by decision of the Board of Directors as agreed by the board of directors who will determine conditions for the issue as per Article 170, paragraph 1 of the Law of Corporations. The ownership of the Company's share capital on March 31, 2010 and December 31, 2009 is as follows: 03/31/2010 12/31/2009 Common Preferred Total Common Preferred Total Organizações Globo GB Empreendimentos e Participações S.A. 26.0% - 2.9% 26.0% - 2.9% Distel Holding S.A. 8.3% - 2.9% 8.3% - 2.9% Globo Comunicação e Participações S.A. 2.1% 0.8% 1.3% 2.1% 0.8% 1.3% Telmex Group GB Empreendimentos e Participações S.A. 25.0% - 14.1% 25.0% - 14.1% Embratel Participações Ltda. 35.8% 5.4% 15.5% 35.8% 5.4% 15.5% Empresa Brasileira de Telecomunicações S.A.  Embratel 2.2% 7.5% 5.7% 2.2% 7.5% 5.7% Other shareholders 0.6% 86.3% 57.6% 0.6% 86.3% 57.6% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Number of Shares 114,459,685 228,503,916 342,963,601 The by-laws determine distribution of a mandatory dividend of 25% of net income adjusted as per Article 202 of the Law of Corporations, taking the balance available on an aggregate basis. 12. Earnings per share The following table shows earnings per share (in thousands, except earnings per share): 03/31/2010 12/31/2009 Numerator Profit for the period R$ 45,587 R$120,106 Denominator Weighted average number of common shares 113,818,189 Weighted average number of preferred shares 227,107,593 10% - Preferred shares 1.10 Weighted average number of adjusted preferred shares 249,818,352 Denominator for basic earnings per share Basic earnings per common share R$ 0.13 R$ 0.33 10% - Preferred shares 1.10 Basic earnings per preferred share R$ 0.14 R$ 0.36 37 13. Net sales revenues Net sales revenues for the period are as follows: 01/01/2010 to 01/01/2009 to 03/31/2010 03/31/2009 Gross sales revenue 95,845 Taxes on sales (14,349) Discounts and cancellations (1,543) Net Sales Revenue 79,953 Taxes levied on sales consist primarily of ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.65%), and FUST (1%) and FUNTEL (0.5%) taxes. All revenues are generated in Brazil. 14. Finance results 01/01/2010 to 01/01/2009 to 03/31/2010 03/31/2009 Finance income Interest on loans to subsidiaries and associated companies 1,232 Interest on cash and cash equivalents 4,620 Interest on prepaid rights for use - related parties - Interest and fines on late monthly payments 63 Interest on tax credits 795 Foreign exchange fluctuations - Discounts obtained 60 - 6,710 Expenses Finance charges on loans and debentures (39,017) Finance charges  related parties (1,476) Monetary exchange rate variation 7,398 Finance charges on provisions for contingencies (1,682) Losses from Hedge/Swap operations 4,814 IOF tax on bank current account 328 PIS and COFINS taxes on income (2,050) Interest on suppliers and taxes (3) Discounts extended (20) Others (517) (32,225) 38 15. Financial instruments a) General The Company is exposed to market risk arising from their operations, and it uses derivatives as hedges to minimize its exposure to such risks. A substantial portion of Company's revenues are generated in Brazilian reais, while the Company has debts and accounts payable to suppliers of equipment and programming geared to foreign currencies, therefore its results are susceptible to variations due to changing exchange rates, particularly that of the US dollar. The market values of the Company's principal financial assets and liabilities were determined using available market information and appropriate valuation methodologies. The use of different market methodologies may affect estimated realization values. These instruments are managed using operational strategies aiming for protection, security and liquidity. The control policy includes continual monitoring of the contracted rates versus prevailing market rates. The Company and its subsidiaries do not make speculative investments in derivatives or other risk assets. The Company has formal risk management policy. The Financial Committee provides supports for the Company's Board of Directors and consists of one member from each of the main shareholders (Globo and Embratel) and management. It examines issues relating to financial investments, debt and risk management, and refers matters for management approval. Pursuant to internal policy, the Company's financial earnings must come from operating cash flow rather than gains on financial markets. The results obtained by using internal controls to manage risks were satisfactory for the objectives proposed. 39 15. Financial instruments - Continued b) Fair Value The fair values and carrying amount of financial instruments are shown below: 03/31/2010 12/31/2009 Book value Fair value Book value Fair value Debentures  6th issue 582,397 563,295 Perpetual notes 263,711 265,343 Global Notes 2020 611,450 627,729 Banco Inbursa S.A. 351,104 358,919 Banco Itaú BBA - - 172,704 173,543 Finame 58,938 58,938 2,040,304 2,047,767 The Companys debt fair values have been calculated based on the estimated cost to pay the outstanding obligations on March 31, 2010, which considered the contractual penalties applicable for early payments. Based on Managements estimation, debt agreements with similar characteristics, if issued on March 31, 2010, would have a higher effective interest rate when compared to the Companys current debt agreements considering the current market conditions. c) Risks that effectively raise the sensitivity of the business of the Company: Foreign exchange rate risk The Company's results are susceptible to exchange fluctuations, depending on the effects of exchange rate volatility on liabilities geared to foreign currencies, primarily the US dollar. Company income is generated in Brazilian reais, although the Company does have equipment and programming suppliers pegged to foreign currencies. 40 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued The Companys interest exposure on March 31, 2010 is shown below: 03/31/2010 Debt in US dollars: Short-term: Interest on loans and financing Suppliers of equipment and other Programming Suppliers Long term: Loans and Financings Liabilities in American Dollars The Company acquired non-speculative derivative financing instruments to hedge its foreign currency exposure. The purpose of these transactions is to minimize the effects of variations in the exchange rate of the US dollar when settling short term transactions. Counterparties to the contracts are the banks: Bradesco, Goldman Sachs, Pactual, HSBC, Santander, JP Morgan, Votorantin and Standard. The Company only contracts hedges foreign exchange to protect part of accounts payable to suppliers of imported equipment and future obligations for purchases not yet made, which are or will be geared to the US dollar, and payments of interest charges on short-term debt. For the period ending on March 31, 2010, the Company held a hedged position of R$ 419,358 in relation to interest on loans in foreign currency and commitments to suppliers. Part of total debt in dollars refers to a loan from Banco Inbursa due between 2017 and 2019, Global Notes 2020 to maturity in 2020 and a Perpetual Bond, which has no maturity date. 41 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued Values of financial derivatives are summarized below: Cumulative effect Description Reference value (notional) Fair Value (current period) Amount Amount receivable / payable / "Swaps" contracts 03/31/2010 12/31/2009 03/31/2010 12/31/2009 (received) (paid) Asset position Foreign currency 94,721 94,328 - - Liability position Ratios (Dollar vs.CDI) 59,897 68,556 - 6,832 Rates (PRE) (NDF) 34,824 45,352 - 1,319 - - (19,580) - 8,151 The amount payable of R$8,151 is recognized in the "unrealized losses on derivatives" account on the balance sheet. In the year ended March 31, 2010 the Company recognized a loss of R$3,499, under the heading of gains (losses) on hedging/swaps. The following table shows the sensitivity analysis of the Companys management and effect of cash operations with financial derivative instruments outstanding on March 31, 2010: Scenario - currency appreciation (R$/ US$) and higher interbank rate (CDI) Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs, CDI (6,832) (67,330) (131,778) NDF (1,319) (40,387) (81,220) Scenario - depreciation of Brazilian currency (R$/ US$) and lower CDI rate Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs, CDI (6,832) 61,564 126,012 NDF (1,319) 39,955 80,347 42 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued 1 - US. dollar (U $) vs. CDI On March 31, 2010, the Company has 27contracts of this type, whose notional aggregate value is US$ 143,600 thousand due between May 2010 and January 2013, with its positions short in dollars and long in CDI-geared assets, with the aim of converting short-term debt in dollars to CDI-geared debt. The probable scenario assumes an exchange rate of R$ 1.7952 US$ 1, and a CDI rate of 8.61% per annum, while the possible adverse scenario would be the Brazilian real appreciating against the dollar by 25% (R$ 1.3464), and a 25% (10.76%) increase in the CDI, generating a loss of R$ 67,330. For the remote adverse scenario, in which the Brazilian real appreciates 50% against the dollar (R$ 0.8976), with the CDI rate also rising 50% (12.92%), the Company would show a loss of R$ 131,778, in relation to the above mentioned outstanding contracts. The "possible" adverse scenario has the Brazilian real devalued against the dollar by 25% (R$ 2.244) and the CDI rate falling 25% (6.45%), generating a gain of R$ 61,564. For the remote adverse scenario, in which there is a devaluation of the Brazilian real against the dollar of 50% (R$ 2.6928), with the CDI rate reduced 50% (4.30%), the Company would record a gain of R$ 126,012, in relation to the above mentioned outstanding contracts. 2  NDF (No-delivery Forward Contract) The Company holds fourteen contracts of this type with a total long position in dollars in the notional value of US$ 90,000 thousand maturing between April and December 2010. The probable scenario reflects the quotation on March 31, 2010, of R$ 1.7952/ US$ 1. The possible adverse scenario would involve appreciation of the Brazilian real against the dollar by 25% (R$ 1.3463) or the devaluation of the Brazilian real against the dollar of 25% (R$ 2.244/ US$ 1), while the remote adverse scenario would involve the Brazilian real appreciating against the dollar by 50% (R$ 0.8976/ US$ 1) or the devaluation of the Brazilian real against the dollar by 50% (R$ 2.6928/ US$ 1). 43 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued On the probable scenario of the Brazilian real appreciating, the Company would post a loss of R$ 1,319 if it had settled its contracts on March 31, 2010, while on the adverse scenario the Company would have a loss of R$ 40,837 and the remote scenario loss would be R$ 81,220. On the probable scenario of the Brazilian real depreciating, the Company would post a loss of R$ 1,319 if it had settled its contracts on March 31, 2010, while on the adverse scenario we would have a loss of R$ 39,955 and the remote scenario gain would be R$ 80,347. On March 31, 2010, the Company holds no leveraged derivatives and no limits for determining the results of the US dollar appreciating or depreciating against the Brazilian real. Interest rate risk The Company's results are susceptible to fluctuations due to the volatility effects of interest rates on liabilities and assets pegged to floating interest rates (CDI and/or TJLP). The Company's exposure to fluctuating interest rates as of March 31, 2010 is shown below: Debentures  6th issue Finame Liability exposure Financial investments denominated in reais (cash equivalents) Exposure Credit Risk The financial instruments, which subject the Company to credit risks, are mainly represented by cash equivalents and receivables. 44 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Credit Risk  Continued The Company maintains cash and cash equivalents with a number of financial institutions and do not limit its exposure to one institution in particular, according to a formal policy. The Company also holds units in conservative-profile fixed-income investment funds. The funds' assets comprise government bonds and first-line private securities with low risk ratings as per the guidelines set by the Company. Management of the centralized fund's portfolio is provided by Itaú Unibanco Asset Management -Banco de Investimento S.A. Custody and control of the funds are under the responsibility of Banco Itaú, and risk management is performed by Risk Office. The Company's management believes the risk of not receiving amounts due from its counterparties is insignificant. The credit risk is concentrated in subscriber accounts receivable and is limited by the large number of subscribers that comprise the client base. The Company's maximum credit risk exposure is the book value of customer receivables. Debt acceleration risk The Companys loan agreements, financing and debentures include the debt covenants normally applicable to these types of transactions, in relation to its complying with economic and financial indices, cash flow requirements and other. The Company has complied with these covenants and they do not restrict its ability to conduct its business in the normal course of operations. Liquidity risk Liquidity risk is the risk of a shortfall of funds used for payment of debts. The table below shows payments required for financial liabilities on March 31, 2010. The amounts presented below include principal and interest payments calculated using the dollar exchange rate at March 31, 2010 (R$ 1.781/US$ 1) for the debt denominated in US dollars (Global 2020 and Banco Inbursa). The debentures and bank credit notes (Banco Itaú BBA), which are denominated in Brazilian reais and are subject to interest based on the interbank rate (CDI), were forecasted based on the yield curve for their respective payment dates, in accordance with the indices provided by BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros (Brazilian stock exchange). The Finame loan was estimated based on the long-term interest rate (TJLP) of 6.50% per year for the entire period. 45 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Credit Risk  Continued Perpetual Global Notes Banco Year of Maturity FINAME Notes Inbursa Debentures TOTAL 2011 14,712 28,242 53,421 32,984 74,920 204,279 2012 17,908 28,242 53,421 32,984 212,890 345,445 2013 11,569 28,242 53,421 32,984 194,090 320,306 2014 1,932 28,242 53,421 32,984 174,610 291,189 2015 899 28,242 53,421 32,984 154,880 270,426 2016 628 28,242 53,421 32,984 - 115,275 2017-2020 - 112,966 810,328 422,168 - 1,345,462 Total 47,648 282,418 1,130,854 620,072 811,390 2,892,382 The table shows only the estimated interest payments for the Perpetual Notes, with principal being excluded as there is no maturity date. Interest payments for US Dollar denominated debt (Global Notes 2020 and Perpetual Notes) include withholding taxes, in accordance with the current law. 46 1Q10 FINANCIAL PERFORMANCE AND LIQUIDITY  PARENT COMPANY Analysis of Results Net Revenue increased to R$ 455.7 million in 1Q10, from R$ 80.0 million in 1Q09. The increase basically reflects the mergers in the period and the expansion in the subscriber base. Operating Costs were R$ 260.1 million in 1Q10, compared with R$ 14.4 million in 1Q09. As a percentage of net revenue, these costs increased from 18.0% in 2009 to 57.1% in 2010. The main items contributing to this increase were costs related to internet access, call center operations and personnel and benefits, and to the mergers in the period. Selling, general and administrative expenses were R$ 118.2 million in 1Q10, versus R$ 44.2 million in 1Q09. As a percentage of net revenue, SG&A expenses declined from 55.3% in 2009 to 25.9% in 2010. Selling Expenses increased from R$ 15.5 million in 1Q09 to R$ 50.5 million in 1Q10. As a percentage of net revenue, these expenses declined from 19.4% in 2009 to 11.1% in 2010. G&A Expenses increased from R$ 28.3 million in 1Q09 to R$ 85.2 million in 1Q10, reflecting the higher expenses with services for the information technology area and for maintenance of systems, and the mergers in the period. Expenses with Depreciation and Amortization , which are recorded under cost of goods sold and operating expenses, were R$ 91.0 million in 1Q10, compared with R$ 13.4 million in 1Q09. Depreciation expenses increased primarily due to the higher number of residential installations and of digital decoders, to the assets generated by the IRU agreement and to the mergers in the period. The Financial Result was an expense of R$ 68.9 million in 1Q10, compared with an expense of R$ 25.5 million in 1Q09, impacted mainly by the depreciation in the Brazilian real in the period, which adversely affected financial debt denominated in U.S. dollar. 47 Liquidity Gross debt , which includes principal and interest, ended March 2010 at R$ 1,919.9 million, down 5.9% from end December 2009. Short-term debt accounted for 3.1% of total debt. Cash and Equivalents stood at R$ 716.7 million in March 2010, compared with R$ 760.5 million in December 2009. In March 2010, Net Debt stood at R$ 1,203.6 million, down 6% from R$ 1,279.9 million in December 2009. The Company signed the agreement to adopt Level 2 Special Corporate Governance Practices with the São Paulo Stock Exchange (Bovespa). This listing segment was created to differentiate a select group of companies that commit to adopt special corporate governance practices. The Companys annual and quarterly financial statements contemplate the additional requirements made by the Bovespa. Pursuant to the Bylaws of the Company, any disputes or controversies arising from or related to its Bylaws, the regulations of the Level 2 Corporate Governance Segment of the São Paulo Stock Exchange (Bovespa), Brazilian Corporation Law and the rules issued by the National Monetary Council, Central Bank of Brazil, Securities and Exchange Commission of Brazil, the regulations of the Bovespa and any other rules applicable to the capital markets in general shall be resolved through arbitration conducted in accordance with the Regulations of the Market Arbitration Chamber instituted by Bovespa (Commitment to Arbitration). 48 NET SERVIÇOS DE COMUNICAÇÃO S.A. OTHER RELEVANT INFORMATIONS March 31, 2010 (In thousands of reais) NET SERVIÇOS DE COMUNICAÇÃO S.A. SHARE OWNERSHIP ON 03/31/2010 ALL HOLDINGS OWNING MORE THAN 5% OF EACH TYPE AND CLASS OF SHARE CAPITAL INCLUDING INDIVIDUAL OWNERS SHAREHOLDER ON % PN % ON+PN % GB EMPREENDIMENTOS E PARTICIPAÇÕES S.A. 58,374,440 51.0% 0 0 58,374,440 17.0% GLOBO COMUNICAÇÃO E PARTICIPAÇÕES S.A. 2,398,841 2.1% 1,888,314 0.8% 4,287,155 1.3% DISTEL HOLDING S.A. 9,457,106 8.3% 0 0 9,457,106 2.8% EMPRESA BRASILEIRA DE TELECOMUNICAÇÕES S.A. 2,580,655 2.2% 17,136,798 7.5% 19,717,453 5.7% EMBRATEL PARTICIPAÇÕES S.A. 40,928,400 35.8% 12,242,351 5.4% 53,170,751 15.5% FMR LLC 0 0.0% 13,563,707 5.9% 13,563,707 4.0% DODGE & COX 0 0.0% 22,528,688 9.9% 22,528,688 6.6% CYRTE INVESTMENTS 0 0.0% 12,534,300 5.5% 12,534,300 3.7% BLACK ROCK, INC. 0 0.0% 11,602,210 5.1% 11,602,210 3.4% OTHER SHAREHOLDERS 720,243 0.6% 137,007,548 59.9% 137,727,791 40.0% TOTAL SHARES 100.0% 100.0% 100.0% ON AND PN AS % OF TOTAL 33.4% 66.6% 100.0% GB EMPREENDIMENTOS E PARTICIPAÇÕES S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % DISTEL HOLDING S.A. 5,152,188 26.5 0,0 0.0 5,152,188 8.8 GLOBO COMUNICAÇÃO E PARTICIPAÇÕES S.A. 4,771,468 24.5 0,0 0.0 4,771,468 8.2 EMBRATEL PARTICIPAÇÕES S.A. 9,428,621 48.5 38,484,169 98.9 47,912,790 82.1 EMPRESA BRASILEIRA DE TELECOMUNICAÇÕES S.A 105,870 0.5 432,124 1.1 537,994 0.9 TOTAL SHARES 19,458,147 100.0 38,916,293 100.0 58,374,440 100.0 ON AND PN AS % OF TOTAL 33.3% 66.7% 100.0% 49 DISTEL HOLDING S.A. SHARE OWNERSHIP ON 03/31/2010 COMPRISING COMMON STOCK ONLY SHAREHOLDER ON % GLOBO COMUNICAÇÃO E PARTICIPAÇÕES S.A. 1,218,958,074 100.0 TOTAL 1,218,958,074 100.0 GLOBO COMUNICAÇÃO E PARTICIPAÇÕES S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % CARDEIROS PARTICIPAÇÕES S.A. 333,335 100.0 666,665 100.0 1,000,000 100.0 TOTAL SHARES 333,335 100.0 666,665 100.0 1,000,000 100.0 ON AND PN AS % OF TOTAL 33.3% 66.7% 100.0% 50 CARDEIROS PARTICIPAÇÕES S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER Class A holdings % Class B holdings % Number shares % EUDAIMONIA Participações S.A. 148,700 33.34 296,508 33.34 445,208 33.34 IMAGINA Participações S.A. 148,699 33.33 296,508 33.33 445,207 33.33 ABARÉ Participações S.A. 148,699 33.33 296,508 33.33 445,207 33.33 TOTAL 446,098 100.00 889,524 100.00 1,335,622 100.00 EUDAIMONIA Participações S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % ROBERTO IRINEU MARINHO 549,646 100.0 549,639 1,099,285 OTHER SHAREHOLDERS 7 7 TOTAL 549,646 100.0 549,646 100.0 1,099,292 100.0 IMAGINA Participações S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % JOÃO ROBERTO MARINHO 351,483 100.0 700,456 1,051,939 OTHER SHAREHOLDERS 0 0.0 5 0.0 5 0.0 TOTAL 351,483 100.0 700,461 100.0 1,051,944 100.0 51 ABARÉ Participações S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % JOSÉ ROBERTO MARINHO 526,250 100.0 526,242 1,052,492 OTHER SHAREHOLDERS 0 8 8 TOTAL 526,250 100.0 526,250 100.0 1,052,500 100.0 EMPRESA BRASILEIRA DE TELECOMUNICAÇÕES S.A. SHARE OWNERSHIP ON 03/31/2010 COMPRISING COMMON STOCK ONLY SHAREHOLDER ON % EMBRATEL PARTICIPAÇÕES S.A. 7,209,719,309 99.2 OTHER SHAREHOLDERS 58,019,235 0.8 TOTAL SHARES 7,267,738,544 100.0 52 EMBRATEL PARTICIPAÇÕES S.A. SHARE OWNERSHIP ON 03/31/2010 SHAREHOLDER ON % PN % ON+PN % TELMEX SOLUTIONS TELECOMUNICAÇÕES LTDA. 297,631,635,556 54.6 492,524,891,542 97.3 790,156,527,098 75.2 CONTROLADORA DE SERV. DE TELEC. S.A DE C.V 236,755,033,040 43.5 3,166,703,322 0.6 239,921,736,362 22.8 AÇÕES EM TESOURARIA 0 0 0 0 0 0 OTHER SHAREHOLDERS 10,099,266,064 1.9 10,331,429,525 2.1 20,430,695,589 2.0 TOTAL SHARES 544,485,934,660 100.0 506,023,024,389 100.0 1,050,508,959,049 100.0 ON AND PN AS % OF TOTAL 51.8% 48.2% 100% CONTROLADORA DE SERV. TELEC. S.A. DE C.V. SHARE OWNERSHIP ON 03/31/2010 FOREIGN OWNED COMPANY TELMEX SOLUTIONS TELECOMUNICAÇÕES LTDA. SHARE OWNERSHIP ON 12/31/2010 COMPRISING COMMON STOCK ONLY SHAREHOLDER QUOTA % CONTROLADORA DE SERV. DE TELEC. S.A DE C.V 5,124,160,876 100.00 OTHER SHAREHOLDERS 1 0.0 TOTAL SHARES 5,124,160,877 100.0 53 QUANTITY OF SHARES IN CIRCULATION AND THEIR % IN RELATION TO TOTAL SHARES ISSUED TOTAL SHARES ISSUED (ON + PN) SHARES IN CIRCULATION (ON) SHARES IN CIRCULATION (PN) % OF SHARES IN CIRCULATION IN RELATION TO TOTAL ISSUED ON 03/31/2010 56.4% COMPANY SHARES OWNED BY BLOCK CONTROLLING. OFFICERS AND DIRECTOR ON 03/31/2010 DESCRIPTION ASSET QUANTITY CONTROLLING ON SHARES SHAREHOLDERS PN SHARES DEBENTURES 0 OFFICERS ON SHARES 22 PN SHARES DEBENTURES 0 TAX COUNSEL ON SHARES 0 PN SHARES 0 DEBENTURES 0 DIRECTORS ON SHARES 0 PN SHARES 0 DEBENTURES 0 54 COMPANY SHARES OWNED BY BLOCK CONTROLLING. OFFICERS AND DIRECTOR ON 03/31/2009 DESCRIPTION ASSET QUANTITY CONTROLLING ON SHARES SHAREHOLDERS PN SHARES DEBENTURES 0 OFFICERS ON SHARES 22 PN SHARES DEBENTURES 0 TAX COUNSEL ON SHARES 0 PN SHARES 0 DEBENTURES 0 DIRECTORS ON SHARES 0 PN SHARES 0 DEBENTURES 0 The Company signed an agreement with the São Paulo Stock Exchange (Bolsa de Valores de São Paulo, or Bovespa) to adopt differentiated corporate governance practices, thus becoming eligible for Level 2 listing, which was created to distinguish a select group of companies committing to differentiated corporate governance practices. The quarterly reporting data of the Company include the additional requirements of BOVESPA. Under the articles of incorporation of the Company, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Law of Corporations, the standards published by National Monetary Council, the Central Bank of Brazil and the Securities Commission, the Regulations of the BOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BOVESPA (Arbitration clause). 55 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April28, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
